Citation Nr: 9927045	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  98-19 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted, 
sufficient to reopen a claim of entitlement to service 
connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from July 1972 to July 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1997 rating decision from the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which found that new and material evidence 
adequate to reopen the claim for tinnitus had not been 
submitted.  


FINDINGS OF FACT

1. By rating decision dated in May 1977, the RO denied 
service connection for tinnitus.  The veteran was properly 
notified of that decision and he did not perfect a timely 
appeal.

2. By rating decision dated in April 1996, the RO denied 
service connection for tinnitus.  The veteran was properly 
notified of that decision and he did not perfect a timely 
appeal.

3. By rating decision dated in May 1996, the RO denied 
service connection for tinnitus.  The veteran was properly 
notified of that decision and he did not perfect a timely 
appeal.

4. By rating decision dated in April 1997, the RO denied 
service connection for tinnitus.  The veteran was properly 
notified of that decision and he did not perfect a timely 
appeal.

5. Additional evidence in support of the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death, submitted since the April 1997 RO 
decision, is either duplicative or cumulative of evidence 
previously submitted.


CONCLUSIONS OF LAW


1. The April 1997 RO decision denying service connection for 
tinnitus is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. § 20.1103 (1998).

2. No new and material evidence has been presented to warrant 
reopening a claim of entitlement to service connection for 
tinnitus.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's DD Form 214 reported a primary specialty of 
administrative specialist and clerk.  The veteran's service 
medical records contain no complaints, opinions, or diagnoses 
of tinnitus or ringing in the ears.  

At a VA examination in April 1977, the veteran reported 
hearing loss with tinnitus as a result of exposure to 
aircraft noises while working on the flight line.  
The examiner stated that the veteran's ears were normal by 
physical examination.  

By rating decision in May 1977, the RO denied service 
connection for tinnitus.  The veteran was notified of this 
decision under cover letter also dated in May 1977.  The RO 
decision is final as to evidence of record at the time.  38 
U.S.C. § 4005(c) (1976); 38 C.F.R. § 19.153 (1974) (38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1998)).  
The RO noted at that time that there was no evidence of noise 
trauma or complaints of tinnitus during service.  

The veteran filed a request to reopen his claim for service 
connection for tinnitus in January 1996.  By rating decision 
in April 1996, the RO found that no new and material evidence 
had been submitted, which was adequate to reopen the 
veteran's claim for service connection for tinnitus.  This 
decision was confirmed by rating decision in May 1996.  The 
veteran was notified of these decisions under cover letters 
dated in April and May 1996 respectively.  The RO decisions 
are final as to evidence of record at the time.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1998).  

A VA examination was conducted in March 1997.  The veteran 
reported that he was an "ammo man" on board ship and worked 
on the flight line at the naval air station during service.  
The veteran stated that he developed bilateral moderately 
loud tinnitus in approximately 1973.  The examiner provided 
an impression of hearing loss by history with tinnitus.  At 
an audiological evaluation, also in March 1997, the veteran 
reported constant bilateral tinnitus since 1973.  He stated 
that the tinnitus was moderately severe and interfered with 
sleep, communication, and hearing.  

The veteran filed a request to reopen his claim for service 
connection for tinnitus in February 1997.  By rating decision 
in April 1997, the RO denied service connection for tinnitus.  
The RO noted the veteran's contentions that he served as a 
boatswain's mate and not as a clerk, as reported by his 
military records.  The veteran was notified of this decision 
under cover letter dated in May 1997.  The RO decision 
is final as to evidence of record at the time.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. § 20.1103 (1998).  

The veteran filed a request to reopen his claim for service 
connection for tinnitus in May 1997 and again in June 1997.  
The evidence, submitted since the final RO decision in April 
1997, includes statements from the veteran.  

In a statement received in June 1997, the veteran stated that 
his DD Form 214 was incorrect and he had never served in a 
clerical position, but worked in front of the turret guns. 


II. Analysis

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the veteran's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Winters v. West, 12 Vet. App. 203 
(1999) (en banc); Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  In 
addition for the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
However, this presumption does not apply in the adjudication 
of a well-grounded claim.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In the instant case, the veteran submitted statements 
reporting his noise exposure during service.  The RO had 
considered the veteran's contentions, that he was exposed to 
weapons fire and airplane noise, prior to the rating decision 
of April 1997.  Therefore, these statements are not new.  The 
Board notes that the veteran has also submitted several VA 
and private medical records, since the April 1997 rating 
decision.  However, none of these records contains any 
complaints or diagnoses of tinnitus or ringing in the ears.  
Therefore, the medical records submitted are not material to 
the instant claim.  


ORDER

No new and material evidence having been received, the claim 
for service connection for tinnitus is not reopened.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

